In view of the equivocal testimony given by plaintiffs’ medical expert and the inconclusive nature of the remaining evidence adduced by plaintiffs, the Trial Justice properly set aside the verdict of the jury in favor of plaintiffs. Implicit in the jury’s verdict must have been findings that defendant had been guilty of medical malpractice and that such malpractice was a competent producing cause of decedent’s death. A verdict necessarily based upon such findings was against the weight of the credible evidence. However, there was not such a defect of proof as to warrant directing a verdict in favor of defendant. Accordingly, the judgment in favor of defendant is unanimously reversed and a new trial ordered, with costs to the appellants to abide the event. Settle order on notice. Concur — Peck, P. J., Breitel, Botein, Frank and Bergan, JJ.